DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan, Jan Bond,
et al. “DIY - Smartphone Slit-Lamp Adaptor.” Journal of Mobile Technology in Medicine, vol. 3, no. 1, 2014, pp. 16–22., https://doi.org/10.7309/jmtm.3.1.4. 

Regarding claim 1, Chan teaches 
a handheld ophthalmic examination system (handheld smartphone with camera for ocular examination; page 16, left column, ¶1 to ¶3; fig. 1 and 2), comprising,
	an optical imaging assembly (slit lamp; fig. 3, picture 8 and fig. 5) coupled to a user device (smartphone adaptor for connection with slit lamp; fig. 3 and 5); and
	the user device (smartphone; fig. 1, 2, and 4) comprising a camera aligned with optics of the optical imaging assembly (smartphone camera aligned with slit lamp eyepiece; pages 19 and 20; fig.3, pictures 9 and 10), the user device configured to:
		obtain ocular imaging data of at least a portion of an eye via the optics of the optical imaging assembly (smartphone camera configured to record, capture or display images of anterior ocular data as shown in fig. 6; pages 20 and 21), and
		provide ophthalmic evaluation results based at least in part upon the ocular imaging data (evaluation results of fig. 7 compare smartphone camera image ophthalmic evaluation versus conventional camera image ophthalmic evaluation; pages 21 and 22; fig. 7).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,842,373. Although the claims at issue are not identical, they are not patentably distinct from each other because 
ASN: 17101503
US 10,842,373
1. A handheld ophthalmic examination system, comprising:
 
an optical imaging assembly coupled to a user device; and 

the user device comprising a camera aligned with optics of the optical imaging assembly, 

















the user device configured to: 

obtain ocular imaging data of at least a portion of an eye via the optics of the optical imaging assembly, and 

provide ophthalmic evaluation results based at least in part upon the ocular imaging data

1. A handheld ophthalmic examination system, comprising: 

a handheld user device comprising a camera incorporated in the handheld user device; 

an optical imaging assembly comprising optics and a light source, the optical imaging assembly coupled to and supported by the handheld user device,


 the optical imaging assembly configured for 

at least one of pupillometer examination of an eye, slit lamp examination of the eye, Scheimpfluq imaging of the eye, stereo imaging of the eye, or hyperspectral imaging of the eye, 

where the camera of the handheld user device is aligned with the optics of the optical imaging assembly when the optical imaging assembly is coupled to the handheld user device thereby allowing imaging of the eye by the camera of the handheld user device, 


where the handheld user device is configured to: 

obtain ocular imaging data of at least a portion of the eye by the camera via the optics of the optical imaging assembly for the pupillometer examination of the eye, the slit lamp examination of the eye, the Scheimpfluq imaging of the eye, the stereo imaging of the eye, or the hyperspectral imaging of the eye, and

 provide ophthalmic evaluation results determined using the ocular imaging data.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/JIE LEI/Primary Examiner, Art Unit 2872